Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.
Applicants’ drawings and preliminary amendment filed January 14, 2020 and the information disclosure statement filed April 17, 2020 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,937,117 B2; and claims 1 and 2 of 10,231,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches  a method of preventing or reducing an unwanted dermatological side effect of a chemotherapeutic agent in a skin body part of a subject comprising administering a pharmaceutical composition comprising an alpha-2 adrenergic agonist or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, and the patented applications teaches a method of reducing hair loss in a patient scheduled to undergo chemotherapy comprising administering a pharmaceutical composition comprising brimonidine or a pharmaceutically acceptable salt, brimonidine tartrate.
.
Claims 1, 7 and 10 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2006/138691 A1, hereby known as Fahl et al. of PTO-1449.
Fahl et al. teach the administration of topical vasoconstrictor for protecting cells during cancer chemotherapy and radiotherapy (see the abstract).  Note page 44, claim 1 teaches a method for reducing at least one condition of alopecia, dermatitis, mucositis, gastrointestinal distress or proctitis in a patient treated or to be treat with chemotherapeutic agent.  Note on page 44, claim 2, these conditions is reduced in one or more non-neoplastic cells of the skin and scalp.  Note all these conditions ae unwanted dermatological side effects of a chemotherapeutic agent to the skin body part of a subject.  Note page 45, claim 17, the vasoconstrictors are selected from 
As for the specific types of chemotherapeutic agents that caused the unwanted dermatological side effects thus reduced by the administration of the active agent(s) are clearly anticipated since, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessary present (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). In the instant applicant, the aforesaid characteristics stated supra are anticipated by Fahl et al. since the active agent(s) possesses the same identical chemical structure.
Claims 1-6 and 10 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/197524 A1, hereby known as Andres, of PTO-1449.
Andres teaches a method of treating hand-foot syndrome and symptoms associated therewith (an unwanted dermatological side effect of chemotherapy) in a patient undergoing or scheduled to undergo chemotherapy with a composition comprising an alpha adrenergic receptor agonist (see the abstract).  Note page 20, claims 2-3 teaches the alpha adrenergic receptor agonist is alpha-2 adrenergic receptor agonist (same as applicants).  Note page 20, claims 5-6 teaches the affected areas are skin of hands, feet, face, genitals or combination thereof.  Note page 21, claim 13, the alpha-2 adrenergic receptor agonists are used to reduce the symptoms of hand-foot syndrome.  Also note page 22, claim 17, the alpha-2 adrenergic receptor agonists are formulated into gels, creams, ointments, lotions and emulsions for topical applications.
As for the specific types of chemotherapeutic agents that caused the unwanted dermatological side effects thus reduced by the administration of the active agent(s) are clearly anticipated since, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessary present (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). In the instant applicant, the aforesaid characteristics stated supra are anticipated by Fahl et al. since the active agent(s) possesses the same identical chemical structure.
Claims 1-7 and 10 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/138691 A1, hereby known as Fahl et al. of PTO-1449 or WO 2015/197524 A1, hereby known as Andres, of PTO-1449 in view of WO 2016/128499 A1, hereby known as Kerob.
supra.
	The instant invention differs from the cited references in that the cited references do not teach the addition of an avermectin.  However, the secondary reference, Kerob, teaches the avermectin compounds, preferably ivermectin, are effective in the treatment and/or prevention of folliculitis (an unwanted dermatological side effect of a chemotherapeutic agent) caused by anti-cancer agents (especially agents for targeted therapy).  Note in Kerob, agents for targeted therapy are anti-EGFR compounds and MEK inhibitors.
Clearly, one skilled in the art would have assumed the combination of two individual agents, each well-known to reduce unwanted dermatological side effect of a chemotherapeutic agent in a skin body part into a single composition, would give an additive effect in the absence of evidence to the contrary.
Claims 1-5, 8 and 9 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629